Citation Nr: 0401404	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation of post-traumatic 
arthritis, right ankle, postoperative fracture currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from July 1973 to June 1975.

This appeal arises from a December 2002 rating decision by 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans' Affairs which granted a 30 percent 
increased evaluation under Diagnostic Code 5270 for service-
connected post-traumatic arthritis, right ankle, post 
operative fracture.  Prior to that decision, the veteran had 
been rated under Diagnostic Code 5271 at 20 percent, the 
maximum evaluation allowed under that rating schedule.


FINDINGS OF FACT

The veteran's post-traumatic arthritis of the ankle, 
postoperative fracture, is primarily manifested by symptoms 
of stiffness, swelling, and pain; range of motion of the 
ankle on the latest examination was dorsiflexion of 0-20 
degrees and plantar flexion of 0-45 degrees.    


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 30 percent for post-traumatic arthritis, right 
ankle, postoperative fracture, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 
4.40,4.45, 4.71, 4.71a (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).     

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's December 2002 decision and statement of 
the case (SOC) that the evidence did not show that the 
criteria had been met for an increased rating for post-
traumatic arthritis, right ankle, post operative fracture.  
That is the key issue in this case and the rating decision 
and statement of the case informed the appellant of the 
evidence needed to substantiate his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decision and SOC sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  The 
veteran has been afforded an examination for the disability 
that is the subject of this claim.  In a letter, dated 
October 2002, the veteran was informed of the types of 
evidence that may be probative of his claim and he was 
informed of the provisions of the VCAA.  In the October 2002 
letter, he was also informed that, provided certain criteria 
were met, VA would attempt to obtain relevant records of 
treatment he received at VA and other federal facilities as 
well as records from any non-federal sources he identified if 
they substantiated his claim.  He was further advised that it 
was ultimately his responsibility to provide this 
information.  Subsequently, an examination and VA outpatient 
treatment records were obtained.  Given the foregoing, there 
is no issue as to whether VA has complied with its duty to 
notify the appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.    

II. Increased Rating

The veteran asserts that an increased rating is warranted for 
his post-traumatic arthritis, right ankle, postoperative 
fracture. The Board notes that in June 1976, the RO granted 
service connection and assigned 20 percent rating for post-
traumatic arthritis, right ankle, postoperative fracture.  In 
December 2002, the rating was increased to 30 percent.  The 
RO held an informal conference with the veteran's 
representative to determine whether this rating increase 
would satisfy the veteran's notice of disagreement.  They 
determined it would not.  Thus, the issue on appeal is 
whether the veteran is entitled to a rating greater than 30 
percent for his ankle condition.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Each disability must be viewed in relation to its history.  
See 38 C.F.R. § 4.1 (2003).  In this case, the medical 
evidence includes service medical records dated May 1974 
showing the veteran had fractured his right ankle.  An 
operation was performed and screws were inserted into the 
ankle.  In addition, a physical evaluation report dated April 
1975 indicates that the veteran was retired due to 
disability.  The disability is described as, "Traumatic 
arthritis, right ankle, with moderate limitation of motion, 
raised to marked because of associated persistent swelling 
and pain."  In May 1975, a clinical record noted, "There 
has been really no improvement in the condition of the ankle, 
which is now considered to be rather stationary.  This ankle 
represents at this time residuals of severe ankle injury with 
obvious post-traumatic arthritis and resolution of the 
problem is not expected."  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59

The veteran's post-traumatic arthritis, right ankle, post 
operative fracture, is rated under Diagnostic Code (DC) 5010 
which instructs to rate the disability on the basis of 
limitation of motion or ankylosis.  Under DC 5270 (Ankle, 
ankylosis of.) a  rating of 30 percent is warranted for 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A higher evaluation 
of 40 percent is not warranted unless the record shows 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  
Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.

The veteran's claims file contains several different 
assessments of his ankle condition.  This includes a report 
dated October 2002 by the veteran's private physician, Dr. 
Taylor.  He wrote that the veteran had pain and swelling as 
well as "progressive worsening."  In addition, Dr. Taylor 
concluded that the veteran would require an ankle fusion and 
that "medication will not suffice."

Medical reports from the Shreveport, Louisiana VAMC, reflect 
the veteran received treatment for right ankle problems on 
several occasions in June and July 2002.  In early July, it 
was reported that the ankle was slightly swollen and warm to 
the touch.  He had limited plantar and dorsiflexion of the 
ankle, described as "5-7 degrees minus neutral".  He 
returned to the clinic in late July 2002, when it was 
recorded that the motion in the ankle was "dorsiflexion = 0 
plantar flexion = 30."  It was also noted that there was 
tenderness on palpation of the right ankle joint and limited 
subtalar motion.  The veteran's gait was normal.  Pain 
medication was prescribed and it was noted that the veteran 
was a candidate for ankle arthrodesis.  X-rays were reported 
to show advanced degenerative joint disease of the right 
ankle.  The assessment was post-traumatic arthritis of the 
right ankle.  

The veteran underwent a special joints examination by VA in 
October 2002, at which time he complained of pain in the 
ankle every day which was worse when walking a quarter mile 
or after standing two or three hours.  On a scale of 1 to 10, 
the pain was described as a 3.  There was stiffness and mild 
swelling.  On current examination, it was noted that there 
was no pain on repetition or loss of motion.  Dorsiflexion 
was from 0 to 20 degrees and plantar flexion was from 0 to 45 
degrees with mild pain.  

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating." 38 C.F.R. § 4.7 (2003).   In this 
case, the veteran's symptoms are not so severe as to 
approximate, or more nearly approximate, the criteria for an 
evaluation in excess of 30 percent under DC 5270.  Whereas 
the schedular criteria would require ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity, no such findings were recorded on 
examination.  To the contrary, the latest examination showed 
a full range of motion of the ankle.  The veteran is 
obviously suffering from significant ankle problems resulting 
in impaired function; however, given the fact that the 
veteran has good motion of the ankle but is rated as having 
ankylosis of the ankle, it is clear that the functional 
impairment, as required by DeLuca has already been factored 
into the rating assigned.  At this point, the functional 
impairment demonstrated does not approach that which would be 
necessary for yet a higher rating.  .  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's right ankle 
disability warrants no higher than a 30 percent rating.  As 
the preponderance of the evidence is against his increased 
rating claim, the benefit of the doubt rule enunciated in 38 
C.F.R. § 5107 (b) is not applicable.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).  Accordingly, the 
claim must be denied.


ORDER

Entitlement to an increased evaluation of post-traumatic 
arthritis, right ankle, postoperative fracture currently 
evaluated as 30 percent disabling, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



